FHLMC Loan No. 534381235 Lake Clearwater MULTIFAMILY NOTE-CME MULTISTATE – FIXED RATE (REVISION DATE 8-14-2009) US $11,390,000.00 Effective Date: As of December 16, 2009 FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’ successors and assigns, “Borrower”) jointly and severally (if more than one) promises to pay to the order of HOLLIDAY FENOGLIO FOWLER, L.P., a Texas limited partnership, the principal sum of Eleven Million Three Hundred Ninety Thousand and 00/100 Dollars (US$11,390,000.00), with interest on the unpaid principal balance, as hereinafter provided. 1.
